Moyer, C.J.,
dissenting.
{¶ 33} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent. The board recommended that respondent be suspended for two years, with credit given for the time respondent has been suspended since the February 2005 suspension. While the majority concluded that the board’s recommendation was appropriate, I disagree and would impose a stricter sanction on respondent.
{¶ 34} The board found that respondent committed multiple ethical infractions. Respondent (1) neglected a client’s case, (2) defaulted on support orders for two of his children, (3) failed to cooperate in disciplinary investigations, and (4) failed to perfect his attorney-registration record. Further, his misconduct persisted *268over the course of several years: in 2002, respondent abandoned his client’s case; in 2005, respondent failed to respond during the bar association’s and Disciplinary Counsel’s investigations into his misconduct; and, as of February 2007, respondent owed more than $30,000 in child-support arrearages for two of his children. In addition, respondent has a prior disciplinary record.
Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa, Assistant Disciplinary Counsel, for relator Disciplinary Counsel.
M. Terence Cawley; and Lustig, Evans & Lucas Co., L.P.A., and Robert Lustig, for relator Cleveland Bar Association.
Bernard Redfield, pro se.
{¶ 35} Respondent has repeatedly violated his duties to the legal profession, the public, and the courts. As a result, I would suspend respondent from the practice of law for two years, with no credit given for the time respondent has been suspended. Instead, I would impose a two-year suspension to run from the date this opinion is released.
O’Connor and O’Donnell, JJ., concur in the foregoing opinion.